United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-3303
                                   ___________

Brad Bigalke,                         *
                                      *
            Appellant,                *
                                      * Appeal from the United States
       v.                             * District Court for the
                                      * District of Minnesota.
State of Minnesota Department of      *
Veterans Affairs; and AFSCME          * [UNPUBLISHED]
Council 5 AFL-CIO,                    *
                                      *
            Appellees.                *
                                 ___________

                             Submitted: February 8, 2011
                                Filed: February 11, 2011
                                 ___________

Before MELLOY, GRUENDER, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

      Brad Bigalke appeals the district court’s1 final judgment dismissing with
prejudice his claims of Americans With Disabilities Act violations by the State of
Minnesota Department of Veterans Affairs and breach of the duty of fair
representation by AFSCME Counsel 5, AFL-CIO, and dismissing without prejudice


      1
       The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Raymond
L. Erickson, United States Magistrate Judge for the District of Minnesota.
his remaining state law claims. Upon careful review, see Gibson v. Weber, 433 F.3d
642, 647 (8th Cir. 2006) (abuse-of-discretion review of decision not to exercise
supplemental jurisdiction); Luney v. SGS Auto. Servs., Inc., 432 F.3d 866, 867 (8th
Cir. 2005) (de novo review of grant of motion to dismiss), we affirm for the reasons
stated by the district court, see 8th Cir. R. 47B.
                         ______________________________




                                        -2-